Broyles, C. J.
Under the Civil Code (1910), § 6167, the hill of exceptions must be filed in the office of the clerk of the trial court within 15 days from the date of the certificate of the trial judge, and, unless so filed, the bill of exceptions must be dismissed. Tatum v. Trapnell, ante, 104. In the instant case the bill of exceptions was tendered to and certified by the judge on December 20, 1922, and was filed in the office of the clerk of the trial court on January 8, 1923.

Writ of error dismissed.


Luhe and Bloodioorth, J.J., concur.